DETAILED ACTION
This Office Action is responsive to the amendment filed on 11/22/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Claim Objections
Claims 1, 12, 14, and 27 are objected to because of the following informalities:  
In each of claims 1, 12, 14, and 27: In the description of component (B), amend the unit “g/cm3” to state g/cm3” to properly reflect that the number 3 is intended to be an exponent. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 9-11, 19, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the block is selected from” a group of recited species of block copolymers. There is insufficient antecedent basis for the term “the block”. It is unclear whether the claim is intended to state that block copolymer (C) is chosen from the list of recited species, or if one of the blocks present in block copolymer (C) is required to be chosen from the list of recited species. This limitation is inherited by dependent claims 9-11, 19, and 22-26.
Regarding claim 27: The limitation “the block is” is indefinite per the same rationale as outlined in the previous paragraph with respect to claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 7-11, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al, EP0994153.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 7-11, 22, 23).
Regarding the amendments to the claims: As discussed in the previous Office Actions, Tasaka discloses a composition comprising 14.3 to 66.7% by weight of a vinylaromatic/(hydrogenated) diene block copolymer, corresponding to the claimed block copolymer (C); 0.8 to 29.3% by weight of a propylene (co)polymer; and 1.2 to 67.4% by weight of an ethylene (co)polymer, corresponding to the claimed ethylene/olefin elastomer (B). Said propylene (co)polymer comprising greater than 50% by weight propylene and (deduced) less than 50% by weight ethylene, and is characterized by a melt flow rate (MFR) in the range of 1 to 50 g/10 min (¶0043), corresponding to claimed component (A) (for claims 1, 27). Said ethylene (co)polymer may be an ethylene/octene copolymer characterized by a density of at most 0.90 g/cm3 and  melt flow rate (MFR) in the range of 0.1 to 10.0 g/10 min (¶0035, 0038), corresponding to claimed component (B) (for claims 1, 27). Said block copolymer may be a SEBS (¶0031), corresponding to claimed block copolymer (C) (for claims 1, 27). Note that the ranges disclosed by the prior art all overlap the ranges recited in the instant claim.
Regarding the xylene soluble content of the propylene copolymer: A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present; see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prior art renders obvious the use of a propylene copolymer comprising the same monomers combined in the same ratio as the claimed propylene polymer (A). As the prior art propylene (co)polymer appears to be the same as the claimed component 
Regarding the total amount of components (A), (B), and (C): Note that Tasaka teaches that the prior art composition is defined as comprising the above-mentioned vinylaromatic/(hydrogenated) diene block copolymer, propylene (co)polymer; and ethylene (co)polymer; no other compounds are taught to be required components of the composition of EP0994153 (abstract, ¶0022, Tasaka claim 1). The prior art therefore reads on a composition wherein the sum of the amounts of vinylaromatic/(hydrogenated) diene block copolymer, propylene (co)polymer; and ethylene (co)polymer is up to 100% by weight, overlapping the claimed ranges (for claims 24-27).
Tasaka does not particularly point to the production of a composition as defined in the instant claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). As noted above, the ranges disclosed by Tasaka overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the teachings of Tasaka.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al, EP0994153, as applied to claims 1-11 and 20 above, and further in view of Staniek et al, EP2100916.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference. 

Claims 1, 7, 8, 10, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al, US2008/0221256.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 7, 8, 10, 11).
As discussed in the previous Office Action, Kanzaki discloses a propylene resin composition used in the production of articles, wherein said composition comprises a polypropylene resin; an ethylene/olefin copolymer rubber, corresponding to claimed ethylene/olefin elastomer (B); styrene-ethylene/butene-styrene (SEBS) rubber, corresponding to claimed block copolymer (C); and an inorganic filler.
Regarding the amendment to claim 1: As discussed in the previous Office Actions, Kanzaki teaches that the ethylene/olefin rubber is characterized by a density in the range of 0.85 to 0.91 g/cm3, overlapping the claimed range. Kanzaki further teaches that the prior art composition comprises 50 to 94% of the polypropylene resin, 1 to 25% of the ethylene/olefin rubber.  Based on the minimum amounts of polypropylene resin (50%), ethylene/olefin copolymer rubber (1%), and filler (5%) (Kanzaki claim 1), it is deduced 
Regarding new claims 24, 25: As noted above, the prior art composition is required to contain a minimum of 5% be weight of an inorganic filler; the sum of the polymer components can therefore be up to 95% by weight of the overall composition, overlapping the claimed ranges.
Kanzaki does not particularly point to the production of a composition as defined in the instant claims.
As noted above, the prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the teachings of Kanzaki; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzaki et al, US2008/0221256, as applied to claims 1, 2, 4-8, 10, 11, and 20above, and further in view of Staniek et al, EP2100916.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Regarding the rejection over Tasaka: Applicant argues that the claimed composition yields unexpected results in the form of high sealing strength, citing the examples provided in the specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)). 
Applicant argues that the use of an ethylene elastomer as defined in the instant claims results in the alleged improved sealing properties; however, the cited example is not commensurate in scope with this parameter. Example 1 of the specification is on the only example that falls within the scope of the instant claim; this example discloses a composition wherein said ethylene elastomer is characterized by a density of 0.857 g/cm3 and a MFR of 1 g/10 min. In contrast, the instant claims state that the ethylene elastomer (B) can have a density in the range of 0.850 to 0.860 g/cm3 and a MFR in the range of 0.1 to 5 dg/min (i.e., 1 to 5 g/10 min). The single example cited by applicant is not 
Furthermore, the independent claim defines each component of the claimed composition in a broader scope in terms of structure/properties than is reflected in the cited Examples. Claimed block copolymer C, for example, is stated to be chosen from a group of ten recited species having different structures-for example, diblock or triblock; a non-hydrogenated diene block (i.e., SBS) or a hydrogenated diene block (i.e., SEBS). In contrast, the cited example was prepared using a SEBS block copolymer. Claimed component A is a copolymer of propylene and up to 10% ethylene; the cited example only discloses a composition wherein this component is a copolymer containing 3.2% ethylene. The cited examples therefore are not commensurate with the broad range of (co)polymers that fall within the scope of claimed components (A), (B), and (C). 
Finally, note that the composition of the cited example comprises 34.9% by weight propylene copolymer (A), 50% by weight of the ethylene elastomer (B), and 15% by weight of the block copolymer (C). In contrast, the independent claim states that the claimed composition can comprise 10 to 50% by weight of the propylene copolymer (A), 10 to 70% by weight of the ethylene elastomer (B), and 5 to 30% by weight of the block copolymer (C). The example cited by applicant therefore is not commensurate in scope with the claimed invention with regards to either the broad range of polymers that can be used as components (A) to (B) or the amounts of each component may be present. As the allegedly unexpected results are not commensurate in scope with the claimed invention, the rejection is maintained.
Regarding the rejection over Kanzaki: Applicant argues that the prior art does not teach the claimed invention because the ethylene copolymer rubber(s) used in the examples of US2008/0221256 do not fall within the scope of claimed component B.
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). As discussed above and in the previous Office Actions, Kanzaki teaches that the prior art ethylene/olefin copolymer rubber is characterized by a density in the range of 0.85 to 0.91 g/cm3 (¶0060) and a MFR in the range of 0.9 to 20 g/10 min (¶0061); note that these ranges overlap the ranges recited in the instant claim. Further note that 1-octene is disclosed as a preferred embodiment of the olefin comonomer present in the prior art ethylene/olefin copolymer rubber (¶0057). Contrary to applicant’s argument, the mere fact that the examples of Kanzaki employ copolymer rubber(s) outside the scope of the instant claims does not teach away from its broader disclosure. As the prior art ranges for density and MFR overlap those recited in the instant claims, it would have been obvious to one of ordinary skill in the art to use an ethylene/octene rubber having the claimed properties in view of the teachings of Kanzaki.
Applicant argues that the claimed invention allegedly yields unexpected results; this argument is not persuasive as the cited example is not commensurate in scope with .

Allowable Subject Matter
Claims 12-14, 16-18, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable per the reasons outlined in the previous Office Action, incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765